Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-19-00672-CR

                                               IN RE John CERDA

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Irene Rios, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: October 16, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On October 2, 2019, relator filed a pro se petition for writ of mandamus in which relator

seeks to compel the Board of Pardons and Paroles to annul or vacate its September 10, 2019

“denial” order. This court’s mandamus jurisdiction does not extend to the Board of Pardons and

Paroles. See TEX. GOV’T CODE § 22.221(a), (b). Therefore, we dismiss his petition for want of

jurisdiction. Relator also filed a “Request for Publication,” asking us to publish this opinion. We

deny the request.

                                                            PER CURIAM

Do not publish




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.